Order entered October 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01057-CR
                                     No. 05-19-01059-CR

                         TAVARIO JERMAINE SMITH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                  Trial Court Cause No. 001-87850-2018 & 001-87851-2018

                                           ORDER
       We REINSTATE these appeals.

       We abated for a hearing to determine whether appellant is entitled to court-appointed

counsel in these appeals. On September 30, 2019, the clerk’s record, containing the trial court’s

appointment of counsel, was filed with the Court. We DIRECT the Clerk of the Court to list

Kyle Therrian as appointed counsel for appellant.

        The clerk’s records have been filed. The reporter’s record is DUE by October 29, 2019.



                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE